              Case 1:18-cv-00270-MCW Document 8 Filed 10/23/18 Page 1 of 3




              lln tbr @niteD 9tates @ourt otJfeleral                                @latms
                                                              No. 18-270L
                                                       (Filed: October 23,, 2018)
 ,.:l*:l    ,.:l:t:t*        t * * * rr :! * r. * :t   t<   * * * *   rk   *

 ANTHONY FURR,

                        Plaintiff,

                        v.

 THE UNITED STATES,

                        Defendant.

 *************                        r.   ***   r.   * * * ** * * *



                                                      ORDER OF DISMISSAL


WILLIAMS, Senior Judge.
        This matter comes before the Courl on Defendant's motion to dismiss. For the reasons
stated below, Defendant's motion is granted.

                                                               Backgroundr

         Plaintiff uq se Anthony Furr owns a 5O-acre ranch in the Chuckwalla Valley in Riverside
County, Califomia, near the Desert Sunlight Solar Project C'DSSP), a solar site developed by
Abengoa, SA and First Solar, Inc. on Bureau of Land Management (.'BLM") land. Compl. 2.
Plaintiff alleges that he was approached by Abengoa and First Solar, who requested the use of
water from Plaintiff s well for dust suppression in conjunction with their construction ofthe DSSP,
but Plaintiff "refused to give free water" to the developers. Id. Plaintiff alleges that the developers
subsequently approached his neighbor, who has no well of his own, and offered Plaintiffs
neighbor $i0,000 for the useof Plaintiff swell water. Id. Plaintiff alleges that BLM was complicit
in allowing Abengoa and First Solar to "bribe" Plaintiffs neighbor, and "aided and abetted"
Abengoa and First Solar in "covert[ing], us[ing], steal[ing], and conceal[ing] the theft of an
estimated 100,000 acre feet ofwater" from Plaintiffs well. Id. at 1. Plaintiff seeks $96,000,000
in compensation for his allegedly stolen water. !! at 3.




           This background is derived from Plaintiff s complaint.



?01,8      00{0 D0nl, 1,353                 31,95
           Case 1:18-cv-00270-MCW Document 8 Filed 10/23/18 Page 2 of 3



                                            Discussion

        Plaintiff has the burden of establishing subject-matter jurisdiction in this Court. Reynolds
v. Army & Air Force Exch. Serv. , 846 F.2d 746, 748 (Fed. Cir. 1988). The Court must dismiss
the action if it finds subject-matter jurisdiction to be lacking. Adair v. United States , 497 F.3d,
1244, 1251 (Fed. Cir. 2007). The Court assumes all factual allegations as true, and will construe
the complaint in a manner most favorable to Plaintiff when ruling on a motion to dismiss pursuant
toRule l2(b)(1). Penninston Seed. Inc. v. Produce Exch. No. 299,457 F .3d 1334, 1338(Fed.Cir.
2006).

       The filings of pro se litigants are held to "'less stringent standards than formal pleadings
drafted by lawyers."' Naskar v. United States, 82 Fed. Cl. 319, 320 (2008) (quoting Haines v.
Kemer, 404 U.S. 5i9, 520 (1912)). However, pgq gg plaintiffs still bear the burden ofestablishing
the Court's jurisdiction and must do so by a preponderance of the evidence. See Revnolds, 846
F.2d ar748: Tindle v. United States, 56 Fed. Cl.337,341 (2003).

         The Tucker Act provides that this Court:

         shall have j urisdiction to renderjudgment upon any claim against the United States
         founded either upon the Constitution, or any Act of Congress or any regulation of
         an executive department, or upon any express or implied contract with the United
         States, or for liquidated or unliquidated damages in cases not sor,rnding in tort.

28 U.S.C. $ 1491(a)(1) (2012). The Tucker Act is not money-mandating, but rather is a
jurisdictional starute. United States v. Testan,424U.5.392,398 (1976). To establish jurisdiction,
a plaintiff must seek money damages under a source of substantive law. "[T]he claimant must
demonstrate that the source of subslantive law he relies upon 'can fairly be interpreted as
mandating compensation by the Federal Government for the damages sustained. "' United States
v. Mitchell, 463 U.S. 206,216-1'7 (1983) (quoring Testan,424 U.S. at 400); see Jan's Helicopter
 Serv.. Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008) C'[A] plaintiff must
 identifu a separate source of substantive law that creates the right to money damages." (internal
citation and quotation marks omitted)).

        Plaintiff alleges that solar developers Abengoa, SA and First Solar, Inc., "aided and
abctted" by BLM, took 100,000 acre feet of water from his well for use in the construction of the
DSSP, a federal project. The only proper defendant in this Court is the United States. United
States v. Sherwood, 312 U.S. 584, 588 (1941); Berdick v. United States,612F.2d 533, 536 (Ct.
Cl. f979). To the extent that Plaintilf alleges claims against parties other than the United States,
this Court lacks jurisdiction to entertain thosc claims.

        Plaintiff alleges that the developcrs were responsible for the theft and conversion of his
water and bribed Plaintilf s neighbor for the use of Plaintiffs well, and that BLM accepted the
false statement of Plaintiff s neighbor that the neighbor was the owner of the well rather than
Plaintifi To the extent that Plaintilf is claiming that BLM committed criminal or tortious conduct
by its involvement with the well water scheme, this Court may not entertain such claims as this
Court lacks jurisdiction over criminal matters and claims sounding in tort. Rick's Mushroom
Serv.. Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008); Joshua v. United States, l7 F.3d
378,379 (Fed. Cir. 1994).
          Case 1:18-cv-00270-MCW Document 8 Filed 10/23/18 Page 3 of 3



        Plaintiffalso alleges "unjust enrichment ofBLM clients, solar plant developers, Abengoa,
SA, First Solar, Inc., and Nextera Solar Inc," but this Court only has jurisdiction over claims
against the United States. Compl. 1. In addition, a claim of unjust enrichment is "an equitable
implied-in-law contract claim," and this Court does not have jurisdiction over claims that are
implied-in-law. Copar Pumice Co.. Inc. v. United States, 112 Fed. Cl. 515, 538 (2013); see also
'l'rauma Serv. Gm. v. United
                               States, 104 F.3d l32l , 1327 (Fed. Cir. I 997).

        Plaintiff also appears to invoke the Administrative Procedure Act ("APA") as a basis for
this Courl's jurisdiction. Compl. 1("ClaimantalsoassertsthatjurisdictionofthisCourtrestsupon
Titlc 5, Scc. 706 . . . ."). Howcver, this Courl does not have jurisdiction over claims brought
pursuant to the APA. Crocker v. United Stares, 125F.3d 1475,1476 (Fed. Cir. 1997) (stating that
the Court of Federal Claims "lacks the general federal question jurisdiction of the district courts,
which would allow it to . . . grant relief pursuant to the Administrative Procedure Act" (intemal
citation omitted)).

        Even if the Court were to liberally construe Plaintiff s complaint and find that he alleges a
Fifth Amendment taking claim over which the Court has jurisdiction, the complaint contains
insulficient factual allegations to suppoft a claim that the United States took the water from
Plaintiff s well for public use without paying just compensation.
        The Takings Clause of the Fifth Amendment states that "private property [shall not] be
taken for public use without just compensation." U.S. Const. amend. V. To state a Fifth
Amendment takings claim, a claimant must allege facts sufficient to support the five elements of
a takings claim: "'[1] the United States, [2] by some specific action, [3] took a private property
interest[,] [4] for public use[,] [5] withour just compensation."' Husband v. United States,90 Fed.
C|.29,35 (2009) (quoting Short v. United States, 50 F.3d 994, 1000 (Fed. Cir. 1995)). plaintiff
does not allege that the United states, by any specific action, took his private property for public
use. Thus, to the extent Plaintifl's complaint can be construed as alleging a taking claim, it is
subject to dismissal for failure to state a claim upon which relief can be sranted.

                                                Conclusion
       Defendant's motion to dismiss is GRANTED. The clerk is directed to dismiss this action.
